           Case 1:20-cr-00182-VEC Document 73 Filed 08/27/20 Page 1 of 1
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 08/27/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        20-CR-182 (VEC)
                 -against-                                      :
                                                                :            ORDER
 TYRONE HOWARD,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a change-of-plea hearing on August 27, 2020;

        WHERES Mr. Howard entered a plea of guilty, which was accepted by the Court; and

        WHEREAS Mr. Howard moved to continue bail pending sentencing on the ground of

extraordinary circumstances;

        IT IS HEREBY ORDERED THAT a sentencing hearing is scheduled for December 7,

2020, at 11:00 A.M. Sentencing submissions are due on or before November 23, 2020.

        IT IS FURTHER ORDERED THAT, for the reasons stated at the proceeding, that Mr.

Howard’s bail conditions are continued pending sentencing. The Court finds, pursuant to 18

U.S.C. § 3145(c), that extraordinary circumstances exist due to the COVID-19 pandemic, the

need to keep prison populations to a minimum, and the hardship that would be suffered by Mr.

Howard’s family if he were to be remanded.


SO ORDERED.

Dated: August 27, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
